Ioane Malaga filed his claim to succession with the Territorial Registrar to be registered as the holder of the matai title "Tela" of the village of Afono. Samuelu Aoelua objected, seeking succession himself. In these matters, the Court is guided by the four criteria set out in A.S.C.A. § 1.0409(c).1

*46
FINDINGS


I. Hereditaiy Entitlement

Ioane Malaga claims entitlement to the Tela title through his grandfather Tela Manu. He thus claims 25 % in blood ties and hereditary entitlement. Samuelu Aoelua’s hereditary claim is that his great-great grandfather was a Tela Fualaau. His claim, however, is strongly opposed by others in the Tela family. Tuato’o Tautalatasi, a member of the Tela family and a ranking orator in his own right, testified that there was no tradition in family history about a Tela Fualaau.
We find in favor of Ioane Malaga with respect to this consideration; the evidence as a whole preponderates in favor of the conclusion that Ioane Malaga has the better hereditary claim to the title Tela. Samuelu Aoelua’s blood claim is not without doubt; the claim is vigorously challenged from within the family. In any event, his asserted family connection, according to his own reckoning, is farther removed than candidate Malaga’s.

II. Support of Clans

On this issue, we find that there are three traditional clans in the Tela family, namely, Taliamanu, Vaai, and Moli. We find that Ioane Malaga secured the support of the majority of the clans of the Tela family; he quite clearly secured the overwhelming weight of family opinion. On the other hand, the evidence showed that Samuelu Aoelua’s support was, at best, that of his immediate family.

III. Forcefulness, Character, Personality, and Knowledge of Samoan Custom

*47From our observation of the candidates and from the evidence presented, we find that the parties are roughly equal in these respects. Both candidates are similarly situated in terms of age, education, work experience, service to the church, and knowledge of Samoan custom (as well as a shared contempt for the law proscribing the use of non-registered titles). Neither rises notably above the other with regard to forcefulness, character, personality, and knowledge of Samoan customs.

IV. Value to the family, village and country

We find that each candidate is equal in service to the country. However, in terms of value to the village and family, we find that Ioane Malaga prevails over Samuelu Aoelua. Ioane Malaga’s following within the family gives him the edge for leadership capacity. It goes without saying that the ability to lead effectively entails the ability to secure a following. At the same time, Malaga has had first-hand experience with family affairs, having actively served for many years as the matai taule’ale’a (leading young man) of the Tela. In such capacity he has had a broad rapport with other families on village affairs. Samuelu Aoelua, while once upon a time active as the matai taule’ale’a for the Aoelua, has comparatively been involved with village matters to a lesser degree. We are of the opinion that candidate Ioane Malaga is better situated to not only promote the dignity and welfare of the Tela family, but also to interact with other families on matters of village concern. We conclude that Ioane Malaga prevails on this criterion.

CONCLUSIONS

On the forgoing, we hold that Ioane Malaga is qualified to hold the title Tela. He prevails over Samuelu Aoelua on the first, second and fourth criteria. The Territorial Registrar shall accordingly register the Tela title from the village of Afono in candidate Ioane Malaga, in accordance with the requirements of A.S.C.A. § 1.0409(b).
It is so ordered.

 This provision reads as follows:
In the trial of title cases, the High Court shall be guided by the following considerations, in the priority listed:
(1) the best hereditary right, as to which the male and female descendants are equal in families where this has been customary; otherwise the male descendant prevails *46over the female;
(2) the wish of the majority or plurality of those clans in the family as customary in that family;
(3) the forcefulness, character and personality of the persons under consideration for the title, and their knowledge of Samoan customs;
(4) the value of the holder of the title to the family, village, and country.